
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.24



BOISE CASCADE CORPORATION

2001 BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN

(As Amended Through September 26, 2003)


        1.     Purpose of the Plan. The purpose of the Boise Cascade Corporation
2001 Directors Deferred Compensation Plan (the "Plan") is to further the growth
and development of Boise Cascade Corporation (the "Company") by providing
nonemployee directors of the Company the opportunity to defer all or a portion
of their cash compensation and thereby encourage their productive efforts on
behalf of the Company. The Plan is an unfunded plan intended to provide
Participants with an opportunity to supplement their retirement income through
deferral of current compensation.

        2.     Definitions.

        2.1   Change in Control. A Change in Control shall be deemed to have
occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Section 2.1(c)(i) shall not be deemed to be a Change in Control of
the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired

1

--------------------------------------------------------------------------------




directly from the Company shall not be included unless the Person acquires
additional securities which, when added to the securities acquired directly from
the Company, exceed 25% of the Company's then outstanding shares of common stock
or the combined voting power of the Company's then outstanding securities; and
provided further that any acquisition of securities by any Person in connection
with a transaction described in Section 2.1(c)(i) shall not be deemed to be a
Change in Control of the Company; or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        (e)   A transaction described in Section 2.1(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 2.1(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        (f)    For purposes of this Section, "Beneficial Owner" shall have the
meaning set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the "Exchange Act").

        (g)   For purposes of this Section, "Person" shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that "Person" shall not include (i) the Company
or any of its subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its subsidiaries,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        2.2   Committee. The Executive Compensation Committee of the Company's
Board of Directors or any successor to the Committee.

        2.3   Compensation. A Participant's fees, payable in cash, for services
rendered by a Participant as a Director of the Company during a calendar year.
Compensation shall not include any amounts paid by the Company to a Participant
that are not strictly in consideration for personal services, such as expense
reimbursements.

        2.4   Deferred Account. The record maintained by the Company for each
Participant of the cumulative amount of (a) account balances accumulated under
other deferred compensation plans

2

--------------------------------------------------------------------------------




or programs of the Company which are merged into this Plan, as listed in
Appendix A, (b) Compensation deferred pursuant to this Plan, plus (c) imputed
gains or losses on those amounts accrued as provided in Section 4.6.

        2.5   Deferred Compensation Agreement. A written agreement between a
Participant and the Company in substantially the form set forth in Appendix B,
whereby a Participant agrees to defer a portion of his or her Compensation and
the Company agrees to make benefit payments in accordance with the provisions of
the Plan.

        2.6   Deferred Compensation and Benefits Trust. The irrevocable trust
(the "DCB Trust") established by the Company with an independent trustee for the
benefit of persons entitled to receive payments or benefits hereunder, the
assets of which will be subject to claims of the Company's creditors in the
event of bankruptcy or insolvency.

        2.7   Director. An individual who is not an employee of Boise Cascade
Corporation and who is a member of the Board of Directors of Boise Cascade
Corporation.

        2.8   Investment Account. Any of the notional accounts identified by the
Company from time to time, described in Exhibit A, to which Participants may
allocate all or any portion of their Deferred Accounts for purposes of
determining the gains or losses to be assigned to the Deferred Accounts.

        2.9   Normal Retirement Date. The date specified in the Company's Bylaws
for the retirement of any Director.

        2.10 Participant. A Director who has entered into a written Deferred
Compensation Agreement with the Company in accordance with the provisions of the
Plan.

        2.11 Termination. The Participant's ceasing to be a Director of the
Company for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of early retirement, normal retirement, or death.

        3.     Administration and Interpretation. The Committee shall have final
discretion, responsibility, and authority to administer and interpret the Plan.
This includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Committee may also adopt any
rules it deems necessary to administer the Plan. The Committee's
responsibilities for administration and interpretation of the Plan shall be
exercised by Company employees who have been assigned those responsibilities by
the Company's management. Any Company employee exercising responsibilities
relating to the Plan in accordance with this section shall be deemed to have
been delegated the discretionary authority vested in the Committee with respect
to those responsibilities, unless limited in writing by the Committee. Any
Participant may appeal any action or decision of these employees to the
Company's General Counsel and may request that the Committee reconsider
decisions of the General Counsel. Claims for benefits under the Plan and appeals
of claim denials shall be in accordance with Sections 10 and 11. Any
interpretation by the Committee shall be final and binding on the Participants.

        4.     Participant Deferral and Distribution Elections.

        4.1   Execution of Agreement. A Director who wishes to participate in
the Plan must execute a Deferred Compensation Agreement either (a) for newly
eligible individuals, within 30 days after first becoming eligible to
participate in the Plan (to defer Compensation for the remainder of that
calendar year and subsequent years), or (b) prior to January 1 of the first
calendar year for which the Deferred Compensation Agreement is to be effective.

        4.2   Deferral Election. Each Director shall have the opportunity to
elect the amount of his or her Compensation, to be earned in calendar years
subsequent to the date of election, which will be deferred in accordance with
this Plan. The Compensation otherwise earned by a Participant during

3

--------------------------------------------------------------------------------




each calendar year beginning after the date of the deferral election shall be
reduced by the amount elected to be deferred. Elections to defer Compensation
are irrevocable except as otherwise provided in this Plan. The amount of
Compensation to be deferred will be specified in the Deferred Compensation
Agreement.

        4.3   Change of Deferral Election.

        (a)   A Participant who wishes to change an election to defer
Compensation may do so at any time by notifying the Committee in writing prior
to January 1 of the year for which the change in election is to be effective.

        (b)   A Participant who wishes to change an election to defer
Compensation after January 1 of any calendar year for which the change in
election is to be effective must submit a written request to the Committee to
revoke his or her deferral election. The request must state why the Participant
believes he or she should be permitted to revoke the prior election. Requests
will be reviewed as soon as administratively feasible and, if a change is
permitted, the change will be effective for all remaining pay periods following
the date of the determination.

        4.4   Distribution Election. At the time a Director elects to defer
Compensation under Section 4.2, he or she shall elect a distribution option for
the Compensation so deferred, including gains or losses thereon, as specified in
the Deferred Compensation Agreement. The distribution election shall apply to
all amounts deferred under this Plan and amounts deferred under plans listed
under Appendix A which have been merged into this Plan. Elections regarding
distribution of Deferred Accounts under this Plan are irrevocable except as
otherwise provided in this Plan.

        4.5   Change of Distribution Election. Participants who are active
Directors may request, in writing, a change in their distribution election. The
changed distribution election must be one of the distribution options in the
original Deferred Compensation Agreement. The Committee must receive the request
prior to November 30 of the year immediately preceding the year in which
benefits are first scheduled to be paid. The request shall be approved or denied
at the Committee's sole discretion. No change will be permitted that would allow
a payment to be made earlier than originally elected in the Deferred
Compensation Agreement.

        4.6   Deferred Account Allocations and Adjustments. The Company shall
maintain a record of each Participant's Deferred Account balance and
allocations. Each Participant (a) must allocate his or her current deferrals of
Compensation to one of the Investment Accounts, and (b) may, from time to time,
choose to change the allocations of his or her current deferrals of Compensation
to a different Investment Account.

        4.6.1   Each Participant's Deferred Account shall be adjusted on a daily
basis to reflect the gains or losses attributable to the notional Investment
Account(s) selected by the Participant. Computation of the gains or losses of
the Investment Accounts shall be at the Company's sole discretion.

        4.6.2   Participants who are active Directors may change the allocation
of future deferrals to or from any Investment Account on any business day, with
any change effective as of the first pay period beginning after the date of the
change.

        4.6.3   Participants who are active Directors, may shift the allocation
of all or any portion of their Deferred Account balance among any of the
Investment Accounts, other than the Stable Value Account, on any business day,
with any change effective as of the next business day.

        4.6.4   Deferred Account balances allocated to the Stable Value Account
may not be allocated to any other Investment Account.

4

--------------------------------------------------------------------------------




        5.     Distributions.

        5.1   Distributions in General. The Company shall distribute
Participants' Deferred Accounts as elected by each Participant in the applicable
Deferred Compensation Agreement, except as otherwise provided in this Section 5.

        5.2   Plan Benefits Upon Termination. Upon Termination, a Participant
shall be paid his or her account in a lump sum or in equal quarterly
installments calculated to distribute his or her account plus accrued interest
for a period of not more than 15 years. Payments shall commence on the date and
shall be made in the manner elected by the Participant in the Deferred
Compensation Agreement. Unpaid balances under the installment election continue
to earn interest at the applicable imputed interest rate. If a Participant does
not make an election, his or her account shall be paid out in quarterly
installments over 15 years beginning January 1 of the year following
Termination. The Participant may request other forms of distribution, which are
subject to approval by the Company, pursuant to Section 4.5.

        5.3   Premature Distribution with Penalty. Notwithstanding any provision
in this Plan to the contrary, a Participant or beneficiary may, at any time,
request a single lump-sum payment of the amount credited to his or her Deferred
Account under the Plan. The amount of the payment shall be equal to (a) the
Participant's Deferred Account balance under the Plan as of the payment date,
reduced by (b) an amount equal to 10% of the Deferred Account balance. This
lump-sum payment shall be subject to withholding of federal, state, and other
taxes to the extent applicable. This request must be made in writing to the
Committee. The payment shall be made within 30 days of the date on which the
Committee received the request for the distribution. If a Participant makes a
request under this provision, he or she shall not be eligible to participate in
any nonqualified deferred compensation plan maintained by the Company, including
this Plan, for a period of 12 months after the request. In addition, in such
event, any deferred compensation agreement under any nonqualified deferred
compensation plan of the Company shall not be effective with respect to
Compensation payable to the Participant during that 12-month period.

        5.4   Distributions Following Participant Death; Designation of
Beneficiary. The Company shall make all payments to the Participant, if living.
A Participant shall designate a beneficiary by filing a written notice of
designation with the Company in such form as the Company may prescribe. If a
Participant dies either before benefit payments have commenced under this Plan
or after his or her benefits have commenced but before his or her entire
Deferred Account has been distributed, his or her designated beneficiary shall
receive any benefit payments in accordance with the Deferred Compensation
Agreement. If no designation is in effect when any benefits payable under this
Plan become due, the beneficiary shall be the spouse of the Participant, or if
no spouse is then living, the Participant's estate.

        6.     Miscellaneous.

        6.1   Assignability. A Participant's rights and interests under the Plan
may not be assigned or transferred except, in the event of the Participant's
death, as described in Section 5.4.

        6.2   Taxes. The Company shall deduct from all payments made under this
Plan all applicable federal or state taxes required by law to be withheld.

        6.3   Construction. To the extent not preempted by federal law, the Plan
shall be construed according to the laws of the state of Idaho.

        6.4   Form of Communication. Any election, application, claim, notice or
other communication required or permitted to be made by a Participant to the
Committee or the Company shall be made in writing and in such form as the
Company may prescribe. Such communication shall be

5

--------------------------------------------------------------------------------




effective upon receipt by the Company's Manager of Salaried and Executive
Compensation at 1111 West Jefferson Street, P.O. Box 50, Boise, Idaho
83728-0001.

        7.     Amendment and Termination. The Company, acting through its Board
of Directors or any committee of the Board of Directors, may, at its sole
discretion, amend or terminate the Plan at any time, provided that the amendment
or termination shall not adversely affect the vested or accrued rights or
benefits of any Participant without the Participant's prior consent.

        8.     Unsecured General Creditor. Except as provided in Section 9,
Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
the Company. The assets of the Company shall not be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
the Company under this Plan. Any and all Company assets shall be, and remain,
the general, unpledged, unrestricted assets of the Company. The Company's
obligation under the Plan shall be an unfunded and unsecured promise of the
Company to pay money in the future.

        9.     Deferred Compensation and Benefits Trust. Upon the occurrence of
a Change in Control of the Company or at any time thereafter, the Company, in
its sole discretion, may transfer to the DCB Trust cash, marketable securities,
or other property acceptable to the trustee to pay the Company's obligations
under this Plan in whole or in part (the "Funding Amount"). Any cash, marketable
securities, and other property so transferred shall be held, managed, and
disbursed by the trustee subject to and in accordance with the terms of the DCB
Trust. In addition, from time to time, the Company may make additional transfers
of cash, marketable securities, or other property acceptable to the trustee as
desired by the Company in its sole discretion to maintain or increase the
Funding Amount with respect to this Plan. The assets of the DCB Trust, if any,
shall be used to pay benefits under this Plan, except to the extent the Company
pays such benefits. The Company and any successor shall continue to be liable
for the ultimate payment of those benefits.

        10.   Claims Procedure. Claims for benefits under the Plan shall be
filed in writing, within 60 days after the event giving rise to a claim, with
the Company's Manager of Salaried and Executive Compensation (the "Manager"),
who shall have absolute discretion to interpret and apply the Plan, evaluate the
facts and circumstances, and make a determination with respect to the claim in
the name and on behalf of the Committee. The claim shall include a statement of
all relevant facts and copies of all documents, materials, or other evidence
that the claimant believes relevant to the claim. The Company shall notify the
claimant in writing of the disposition of the claim within 60 days after the
claim is filed. The Manager, in his or her sole discretion, may extend this
60-day period an additional 60 days by providing written notice of the extension
to the claimant before the original 60-day period expires. If the claim is
denied, the specific reasons for the denial shall be set forth in writing,
pertinent provisions of the Plan shall be cited and, where appropriate, an
explanation as to how the claimant may perfect the claim or submit the claim for
further review will be provided.

        11.   Claims Review Procedure. Any Participant, former Participant, or
Beneficiary of either, who has been denied a benefit claim, shall be entitled,
upon written request, to a review of the denied claim. The request, together
with a written statement of the claimant's position, must be filed no later than
60 days after receiving the written notice of denial provided for in Section 10
with the Manager, who shall promptly inform the Committee. The Committee shall
review the claim and notify the claimant, in writing, of its decision within
60 days after receiving the request for review. The Committee, in its
discretion, may extend this 60-day period an additional 60 days by providing
written notice of the extension to the claimant before the original 60-day
period expires. The Committee's written decision shall state the facts and Plan
provisions upon which the decision is based and shall be final and binding on
all parties.

6

--------------------------------------------------------------------------------


        12.   Lawsuits, Jurisdiction, and Venue. No lawsuit claiming entitlement
to benefits under this Plan may be filed prior to exhausting the claims and
claims review procedures described in Sections 10 and 11. Any such lawsuit must
be initiated no later than (a) one year after the event(s) giving rise to the
claim occurred, or (b) 60 days after a final written decision was provided to
the claimant under Section 11, whichever is sooner. Any legal action involving
benefits claimed or legal obligations relating to or arising under this Plan may
be filed only in Federal District Court in the city of Boise, Idaho. Federal law
shall be applied in the interpretation and application of this Plan and the
resolution of any legal action. To the extent not preempted by federal law, the
laws of the state of Idaho shall apply.

        13.   Effective Date of Plan. This Plan shall become effective as of
January 1, 2001.

7

--------------------------------------------------------------------------------


EXHIBIT A

INVESTMENT ACCOUNTS


        1.     Stable Value Account. Deferred Accounts allocated to this account
shall be credited, while the Participant is a Director of the Company, with
imputed interest equal to an annualized rate of interest equal to 130% of
Moody's Composite Average of Yields on Corporate Bonds ("Moody's") as determined
each month from Moody's Bond Record (as published by Moody's Investor's
Service, Inc.) or any successor thereto, or, if such monthly report is no longer
published, a substantially similar rate determined by the Company, in its sole
discretion. Moody's, for purposes of this Plan, shall be based for any given
month on such published rate for the immediately preceding calendar month.

8

--------------------------------------------------------------------------------


APPENDIX A
List of Deferred Compensation Plans/Programs Merged into
the 2001 Board of Directors Deferred Compensation Plan


•Boise Cascade Corporation 1987 Board of Directors Deferred Compensation Plan

•Boise Cascade Corporation 1995 Board of Directors Deferred Compensation Plan

•Boise Cascade Office Products Corporation 1995 Board of Directors Deferred
Compensation Plan

•Boise Cascade Office Products Corporation Board of Directors Deferred
Compensation Plan


9

--------------------------------------------------------------------------------




APPENDIX B
Boise Cascade Corporation
Form of Director Compensation Election Agreement


        This agreement constitutes my election, if any, under Boise Cascade's
Director Stock Compensation Plan and Director Deferred Compensation Plan and is
subject to the provisions of these plans. I agree that my requests to receive
compensation in the form of a stock option and/or to defer cash compensation
into the deferred compensation plan are irrevocable by me for compensation to be
earned in 200    .

        I wish to receive my cash compensation (retainer and meeting fees) as
follows:

 
  200  ELECTIONS

--------------------------------------------------------------------------------

  NEW
200  ELECTIONS

--------------------------------------------------------------------------------

  Deep Discount Stock Options under the Director Stock Compensation Plan  
             %              % Director Deferred Compensation Plan*  
             %              % Cash                %              %     100 % 100
%

*The dollar value of the percent you defer must be at least $5,000 per year.
Boise Cascade believes, but does not guarantee, that a deferral election made
under the terms of the plan is effective to defer the receipt of taxable income.
You are advised to consult with your attorney or accountant regarding the
federal and state tax law implications of this deferral.


Date:       Signed:          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Director


This form must be returned before December 31, 200  , to:

Karen E. Gowland
Vice President and Corporate Secretary
Boise Cascade Corporation
P.O. Box 50
Boise, ID 83728-0001
FAX: 208/384-6566

10

--------------------------------------------------------------------------------


Boise Cascade Corporation
Form of Director Deferred Compensation Distribution Election Agreement


        THIS AGREEMENT dated                        , is between BOISE CASCADE
CORPORATION ("the Company") and                        (the "Director").
Director is a Participant in the Company's 2001 Board of Directors Deferred
Compensation Plan (the "Plan"), which is incorporated into this Agreement.

        The Company and the Director agree to the following distribution of
Director's account balance under the plan:

Distribution Election

This election will apply to ALL your deferred compensation with Boise Cascade.

        1.     The Director elects the following form of distribution of his or
her Deferred Account balance:

             A.   Lump-sum payment.              B.   Quarterly installment
payments (estimated to be level payments) over a period of            years (not
to exceed 15 years).              C.   As set forth in Exhibit A (alternative
distribution plan not to exceed 15 years).

        2.     The Director elects the following distribution beginning date:

             A.   January 1 of the year following Termination.              B.  
The later of age 55 or Termination.              C.   The later of age 65 or
Termination.              D.   The later of            (date) or his or her
Normal Retirement Date.

        3.     If the Director dies before his or her distributions from the
Plan begin, the Company will pay the Director's designated beneficiary the
Deferred Account balance as a (choose one):

             A.   Lump-sum payment.              B.   Quarterly installment
payments over a period of            years (not to exceed 15 years).           
  C.   As set forth in Exhibit A (alternative distribution plan not to exceed
15 years).

        4.     If the Director dies after installment payments have begun, the
Company will pay the Director's designated beneficiary (choose one):

             A.   Lump sum of the remaining Deferred Account balance.           
  B.   The remaining installment payments, if any.

        IN WITNESS WHEREOF, the parties have entered into this Agreement on the
day first written above.

BOISE CASCADE CORPORATION   DIRECTOR
By
 
 
By
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.24



BOISE CASCADE CORPORATION 2001 BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN (As
Amended Through September 26, 2003)
EXHIBIT A INVESTMENT ACCOUNTS
APPENDIX A List of Deferred Compensation Plans/Programs Merged into the 2001
Board of Directors Deferred Compensation Plan
APPENDIX B Boise Cascade Corporation Form of Director Compensation Election
Agreement
Boise Cascade Corporation Form of Director Deferred Compensation Distribution
Election Agreement
